THE THIRTEENTH COURT OF APPEALS

                                     13-21-00148-CV


                                      Lois Hollman
                                            v.
                                  Kleberg County, Texas


                                     On Appeal from the
                       105th District Court of Kleberg County, Texas
                             Trial Court Cause No. 20-197-D


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.

January 6, 2022